Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 11/15/2019.
Claims 1-6 are pending in this Office Action.

Response to Arguments
3.	The previous specification objections have been withdrawn in response to specification amendments dated 6/21/2022.

Allowable Subject Matter
4.	Claims 1-6 are allowed.

Examiner’s Statement of Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 2, and 3:
a.	Furukawa (US 2017/0278433 A1) discloses secret calculation by calculating of an exclusive OR of elements of bits while the bits remain distributed to a plurality of secret calculation devices without communication among the secret calculation devices, and calculating of an AND of bits with small amounts of communication and calculation while the bits remain distributed, provided is a secret calculation device including a local AND device and an AND redistribution device (Abstract). 
	A bit W and a bit W’ are divided and distributed using calculation of NOT, AND, and mod 2 operations (paragraphs [0080]-[0098]).
b.	Furukawa (US 2018/0270057 A1) discloses a secret calculation system in which a plurality of secret calculation apparatuses calculate an output of a given function while communicating with each other and input/output information for the function cannot be obtained unless data is shared by a predetermined number of the secret calculation apparatuses, a secret calculation apparatus that constitutes such a secret calculation system, and a secret calculation method by the secret calculation system (paragraph [0002]).
	The secret calculation apparatuses perform addition without communicating with each other.  A bit W and a bit W’ are divided and distributed among secret calculation apparatuses using mod 2 operation (paragraphs [0038]-[0046]).  
c.	Ikarashi et al. (US 2016/0218862 A1) discloses a secret bit decomposition device for converting a secret sharing value into a sequence of secret sharing values (paragraphs [0044]-[0053]).  
d.	Sewell et al. (US 2021/0090072 A1) discloses a threshold signature sharing technique which enables splitting a secret key into shares and distributing those shares among a set of participants. In this technique, any subset of the set of participants may reconstruct the secret so long as the cardinality of the subset is greater than or equal to a specified value t (paragraph [0055]). 
The prior arts of record fail to either disclose or sufficiently suggest the combination features as claimed and arranged by applicant. Although the prior arts teach similar aspects of the independent claims 1, 2, and 3, each of these independent claims as whole is not obvious over these prior arts.  Therefore, independent claims 1, 2, and 3 are allowable over the prior arts of record and dependent claims 4-6 are allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANH T LE/           Examiner, Art Unit 2495